ON REHEARING.
ST. PAUL, J.
A careful re-examination of the evidence in this case has resulted in confirming the conclusions of fact heretofore reached by us, that the note sued upon is the genuine note of Geo. R. Raine, the only note which he signed, and the only obligation undertaken by him, in connection with the transaction out of which this controversy grows; that the note paid by Mrs. Desposito was a forgery.
Such being the fact, as we find it, we are constrained to hold that, notwithstanding the erasures in the act of sale by which Mrs. Desposito conveyed the property to Raine, and notwithstanding the discrepancies in dates between that act and the note- itself; nevertheless that *69note alone represents the unpaid portion of the purchase price which Eaine undertook to secure by mortgage and lien on the property transferred to him; and thus it constituted the very obligation which Mrs. Desposito, on reacquiring the property, undertook to discharge, viz: a note representing “the credit portion of a sale” by herself to Eaine.
Likewise, it seems well settled under the jurisprudence of this State that the obligation thus undertaken by Mrs Desposito amounted to a “stipulation pour autrui,” of which the holder of the note might avail himself.
See Mayor vs. Bailey, 5 M. 321; Marigny vs. Remy, 3 N. S., 608; Flower vs. Lane, 6 N. S. 151; Remberton vs. Zacharie, 5 La., 316; DeLisle vs. Moss, 34 An.., 167.
The right of action growing out of such assumption is prescribed only by the lapse of ten years. Scionneaux vs. Waguespack, 32 An., 283; Sue. Romero, 29 An., 493; Gilmore vs. Logan, 30 An., 1276.
It is therefore ordered that our former decree be now reinstated and made the final judgment of the Court.
December 4th, 1911.